DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Drawings
Figure 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US20060291480A1, hereinafter Cho in view of Mithyantha et al. US20130336317A1, hereinafter Mithyantha.
Regarding claim 1, Cho teaches a method for switching data frames in a network comprising a plurality of switch devices (Cho: Summary), the method comprising:
assigning, to each switch device, a unique switch-identification number, SW-ID (Cho: para. [0018] all switches connected with a same VLAN to share the information regarding <a unique ID of each switch>, and see S100 in par. 0072 and Figs. 11-12);
exchanging each SW-ID between all switch devices (Cho: para. [0018] all switches connected with a same VLAN to share the information regarding <a unique ID of each switch>’ and para. 0077 and Figs. 11 and 13a-b when the process of forming neighborship is completed, the switching controller 11 processes a procedure of synchronizing the switch state information with the other switches 120, 130, 140 (S110));
building, for each switch device, a table based on said received SW-IDs, so that the switch devices can reach each other (Cho: para. [0098-0102] and Figs. 11 and 15 the switching controller 11 processes a switching table updating step of updating/recording the recorded information of the switching table 18, based on the information of the switch state information stored in the switch state D/B 16 (S130); and [0052] the switching controller 11 of the switching control module 10 performs functions of controlling a process of forming neighborships with neighbor switches directly connected to the self-switch1 110, a process of synchronizing switch state information, a process of maintaining a switching table 18 according to the switch state information, and a process of switching or flooding frames depending on the information of the switching table 18), 
wherein each entry in the routing table includes an assigned SW-ID of a switch device, a dedicated port number, and a cost to reach the switch device (Cho: para. [0064-0066] and Figs. 9a-9d switching tables 18, all the switches connected with the same VLAN can have identical information such as <switch ID>, <port ID connecting the switches each other>, <bandwidth> and the like, through the <information synchronization procedure>; and para. [0066-0070] each switching table control unit 17 performs the functions thereof, the switching tables 18 of the switches 110, 120, 130, 140, which are finally created, can maintain <the information for the best path (path cost, output port) to the destination switch>, as shown in FIGS. 9 a to 9 d (FIG. 9 a shows contents of the switching table of the switch1, along with switch ID, FIG. 9 b shows contents of the switching table of the switch2, FIG. 9 c shows contents of the switching table of the switch3 and FIG. 9 d shows contents of the switching table of the switch4);
receiving, at a source switch device, a data frame, from a source host device connected to the source switch device, wherein the data frame includes a source Medium Access Control, MAC, address of the source host device and a destination MAC address (Cho: para. [0053 & 0067] Under such situations, the frame processing unit 12 which is controlled by the switching controller 11 receives a frame through the ports 111, 112, 113, 114 and then examines the header of the received frame to check information like source switch ID, destination switch ID, source MAC address, destination MAC address, Hop limit, error occurrence and so on. And Fig. 2 and para. [0045-0047] where ports connects to end terminals 115-116 for example);
if the data frame is a broadcast frame (Cho: para. [0105] When the destination MAC address of the received frame is broadcast, the switches 110, 120, 130, 140 flood the frame):
generating copies of the broadcast data frame, one data frame for each switch device indicated in the routing table (Cho: para. [0109] the switching controller 11 checks the destination MAC address of the current data frame using the frame processing unit 12 and thus determines whether the current data frame should be flooded or not (S161). Para. [0114] if a flooding frame is received from <the end terminal directly connected to the switch (i.e., switch1)>, the switching controller 11 transmits the frame to all ports);
the destination MAC address of each generated data frame (Cho: para. [0053] frame processing unit 12 which is controlled by the switching controller 11 receives a frame through the ports 111, 112, 113, 114 and then examines the header of the received frame to check information like source switch ID, destination switch ID, source MAC address, destination MAC address, Hop limit, error occurrence and so on);
for each switch device indicated in the table, including, in a second part of the destination MAC address, the SW-ID of the corresponding switch device (Cho: para. [0055] in all frames exchanged between switches 110, 120, 130, 140, frame type, destination switch ID, source switch ID and Hop limit fields are located next to the source MAC address of an Ethernet frame header and destination MAC, as shown in FIG. 4); and
based on the table of the source switch device and the cost indicated in the table (Cho: para. [0066-0070] As a result that each switching table control unit 17 performs the functions thereof, the switching tables 18 of the switches 110, 120, 130, 140, which are finally created, can maintain <the information for the best path (path cost, output port) to the destination switch>, as shown in FIGS. 9 a to 9 d (FIG. 9 a shows contents of the switching table of the switch1, along with switch ID, FIG. 9 b shows contents of the switching table of the switch2, FIG. 9 c shows contents of the switching table of the switch3 and FIG. 9 d shows contents of the switching table of the switch4), 
transmitting each data frame towards the switch device having the SW-ID indicated in the second part of the destination MAC address (Cho: para. [0105] When the destination MAC address of the received frame is broadcast, the switches 110, 120, 130, 140 flood the frame). Para. [0092] With the synchronized switch state information, each of the switches 110, 120, 130, 140 can independently determine best switching paths, rather than determine frame paths by a single root switch. Para. [0093] independent frame switching path is structured, all the switches 110, 120, 130, 140 connected with the same VLAN can independently switch or flood frames using the synchronized switching state information retained by itself, without the need of the single root switch. As a result, optimized switching and flooding paths are built without a frame loop).
It is noted that Cho does not explicitly disclose: 
building, for each switch device, a routing table, so that the switch devices can reach each other,
generating separate copies of the broadcast data frame, one data frame for each switch device indicated in the routing table;
modifying the destination MAC address of each generated data frame by including in a first part of the destination MAC address an indicator value;
transmitting each modified data frame towards the switch device.
However, Mithyantha from the same or similar fields of endeavor teaches the use of:
building, for each switch device, a routing table, so that the switch devices can reach each other (Mithyantha: para. [0257] first device may process the packet. Processing the packet may comprise reading, parsing, or otherwise interpreting routing information of the packet and updating corresponding routing tables or other data. Para. [0095] sFIGS. 1E and 1F the appliance 200 may comprise switch),
generating separate copies of the broadcast data frame, one data frame for each switch device indicated in the routing table; modifying the destination MAC address of each generated data frame by including in a first part of the destination MAC address an indicator value; transmitting each modified data frame towards the switch device (Mithyantha: para. [0254-0255] the first device may insert its predetermined identifier into a destination MAC identifier of the packet or replace a destination MAC identifier of the packet. The first device may partly modify a source and/or destination MAC identifier. For example, the packet includes an IPv4 multicast address, as explained in Internet Engineering Task Force (IETF) RFC 1112, the packet may have a destination MAC address of 01-00-5E-xx-xx-xx, with the last three octets variable. The first device may, modify the last three octets to include the predetermined identifier. Such modification/conversion of these packets, changes the broadcast/multicast packets into many unicast packets and forwarding these packets to a directed MAC destination by replacing the destination MAC address with a specific predetermined identifier. The  first device may modify the packet to include a predetermined identifier of a second device in a destination MAC identifier. For example, the first device may insert or modify the destination MAC identifier to include the individualized predetermined identifier of a second device that is part of the link aggregation group. Para. [0255] first device may transmit the modified packet via a common data back plane of the cluster of devices). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Mithyantha in the method of Cho. One of ordinary skill in the art would be motivated to do so for to distinguish between a newly received routing packet from the router, and an internally distributed routing packet from a first device of the cluster, the first device may insert a predetermined identifier into a MAC address of the routing packet. Other devices may determine, based on the presence of the identifier, that the packet has been forwarded and may accordingly not re-forward the packet, preventing loops and muting (Mithyantha: para. [0004 & 0260]).

Regarding claim 10, Cho and Mithyantha disclose all the limitations as discussed in the rejection of claim 1, and therefore apparatus claim 10 is rejected using the same rationales.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Mithyantha as applied to claims 1 and 10 above, and further in view of Marian Klas: "Cisco FabricPath Technology Introduction", 31 December 2011 (2011-12-31), pages 1-25, XP055645978, Retrieved from the Internet: URL:https://www.cisco.com/c/dam/global/sk_sk/assets/expo2011 /pdfs/Cisco_FabricPath_Marian_Klas.pdf, listed in applicant submitted IDS and European search report as D3 prior art, hereinafter Klas.
Regarding claim 2, Cho and Mithyantha teach the method according to claim 1, and it is noted that Cho and Mithyantha do not explicit teach wherein the second part of the destination MAC address further comprises a flag indicating the type of the received data frame and further comprises a Time-To-Live, TTL, field value.
However, Klas from the same or similar fields of endeavor teaches the use of: wherein the second part of the destination MAC address further comprises a flag indicating the type of the received data frame and further comprises a Time-To-Live, TTL, field value 
(Klas: page 11 bottom-slide -  TTL is part of FabricPath header). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Klas in the Cho and Mithyantha. 
One of ordinary skill in the art would be motivated to do so for to minimize impact of transient loop with TTL and RPF check (Klas: page 11).

Regarding claim 11, Cho, Mithyantha and Klas disclose all the limitations as discussed in the rejection of claim 2, and therefore apparatus claim 11 is rejected using the same rationales.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Mithyantha as applied to claims 1 and 10 above, and further in view of Barry et al. US 20210399959 A1, hereinafter Barry.
Regarding claim 3, Cho and Mithyantha teach the method according to claim 1, and it is noted that Cho and Mithyantha do not explicit teach wherein the method further comprises recalculating a Frame Check Sequence, FCS, of each modified data frame.
However, Barry from the same or similar fields of endeavor teaches the use of: wherein the method further comprises recalculating a Frame Check Sequence, FCS, of each modified data frame (Barry: para. [0046-0047] The Ethernet MAC Source 310a-310d and Destination Addresses 306a-306d are changed by the traversal of routers and the Frame Check Sequence (FCS) has been recalculated). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Barry in the Cho and Mithyantha.  One of ordinary skill in the art would be motivated to do so for allows the network monitoring and analytics system to monitor up to every packet passing through a distributed network (Barry: para. [0043-0044 & 0053]).

Regarding claim 12, Cho, Mithyantha and Barrry disclose all the limitations as discussed in the rejection of claim 3, and therefore apparatus claim 12 is rejected using the same rationales.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Mithyantha and Klas as applied to claims 1 and 10 above, and further in view of Barry et al. US 20210399959 A1, hereinafter Barry.
Regarding claim 4, Cho, Mithyantha and Klas teach the method according to claim 2, and it is noted that Cho, Mithyantha and Klas do not explicit teach wherein the method further comprises recalculating a Frame Check Sequence, FCS, of each modified data frame.
However, Barry from the same or similar fields of endeavor teaches the use of: wherein the method further comprises recalculating a Frame Check Sequence, FCS, of each modified data frame (Barry: para. [0046-0047] The Ethernet MAC Source 310a-310d and Destination Addresses 306a-306d are changed by the traversal of routers and the Frame Check Sequence (FCS) has been recalculated). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Barry in the Cho, Mithyantha and Klas.  One of ordinary skill in the art would be motivated to do so for allows the network monitoring and analytics system to monitor up to every packet passing through a distributed network (Barry: para. [0043-0044 & 0053]).

Regarding claim 12, Cho, Mithyantha, Klas and Barrry disclose all the limitations as discussed in the rejection of claim 4, and therefore apparatus claim 12 is rejected using the same rationales.

Allowable Subject Matter
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892: 
Matsuoka US 20120307826 A1 in para. [0056 & 0071-0072] and FIG. 6B teaches a destination MAC address 46 in the case of unicast. The first byte indicates "I/G (Individual/Group) identifier". With the I/G identifier, whether a packet is either a unicast packet or a multicast packet is determined. [0129] Based on search results, the layer 2 switch device 51-1 transfers the received virtual switch transmission packet to the transmission destination port p12 (except for the port p11 at which the packet has arrived).
Umayabashi et al. US 20040047353 A1 in para. [0136] teaches FCS calculation unit for recalculating an FCS of the Ethernet frame transferred from the expansion tag separation unit to rewrite the FCS.
Sakauchi US 20080316918 A1 in para. [0011] teaches RPR data packet standardized under IEEE802.17 will be described. FIG. 2 is an explanatory diagram illustrating an RPR format. In the case where the user terminal transmits a packet to a node, the user terminal transmits the client packet 211. The client packet 211 includes an MAC address (MAC DA) 212 of the user terminal at the destination of that client packet, an MAC address (MAC SA) 213 of the user terminal of the source of that client packet, transmission data 214 and an FCS (Frame Check Sequence) 215. Para. [0254-0255] calculating FCS value
Zeng et al. US 20080205385 A1 teaches The FCS field 490 is calculated over the MAC header 405 and the packet body field 480.
Yu US 20060224659 A1 in para. [0130] frame will be taken away if TTL is zero. If its NA is match, those frames reaching destination will not be sent to neighbour (except for multicast and broadcast frames) along the same ring. Otherwise, those mismatched frame will go to neighbour directly by schedule unit without any processing after decrementing TTL field.
Gupta et al. US 20130003601 A1 teaches in para. [0031] switch can identify a frame received by a local interface to be originated from the switch. If there is a loop in a network, a layer-2 frame eventually returns to the originating switch before a broadcast storm congests the network. If the originating switch can identify the frame, the switch can detect the loop and stop receiving frames from the interface to break the loop by shutting down the receiving interface or putting the interface in a blocking state (i.e., the interface blocks specific frames).
Ogasahara et al. US 20100226377 A1 teaches para. [0199] TTL stored in the RPR frame that the RPR node 110 receives is a value (=2) of the TTL set in the RPR node 100, so that even if the RPR switch processing section 520 subtracts "1" from the value of the TTL, the resultant TTL value does not become 0. Therefore, the RPR node 110 transfers the RPR frame storing the TTL after subtraction to the adjacent RPR node 120.
Fung US 20170048154 A1 in para. [0068] teaches when there is somehow a loop in the path, temporarily or unintentionally, the TTL decrement and TTL check will help discard any looped packet. Typically, in a commodity switch, the TTL decrement and TTL check function is only available when forwarding rules are implemented using TCAM.
Ooi US 20160173296 A1 teaches modifying the destination MAC address of each generated data frame by including in a first part of the destination MAC address an indicator value. Para. [0051] type is an Ethertype value that identifies the loop monitoring frame, and is an arbitrary value that enables the loop monitoring frame to be distinguished from frames of other kinds. The loop monitoring frame includes padding in the data field as appropriate.
Kao et al. US 20150131674 A1  teaches replacing the internal destination MAC address with an external destination MAC address and adding the VLAN tag according to the translation mapping table; and (e) transmitting the second external data packet to the switch via the network interface. para. [0024] converting the destination MAC address (including both the OUI and the unique serial number) of a transmitting data packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468